Citation Nr: 1021672	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-31 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to May 14, 1993, for a 
grant of service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1956 to July 1960.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In December 2003, the Board remanded this claim to the RO for 
issuance of a statement of the case.  In its REMAND, the 
Board explained that it did not have jurisdiction over the 
matter, but would so if the Veteran perfected an appeal of 
the claim.  Thereafter, the RO issued the Veteran a statement 
of the case, as instructed, but incorrectly characterized the 
claim on appeal as entitlement to an earlier effective date 
for a grant of a 100 percent evaluation for schizoaffective 
disorder.  The Veteran then perfected his appeal of the 
claim.  

The Board does not believe that the RO's error in this regard 
mandates remanding this case for correction.  Despite the 
mischaracterization, the RO provided the Veteran all 
pertinent regulations in its statement of the case.  
Moreover, given the documents the Veteran and his 
representative have since submitted, all of which 
characterize the claim on appeal correctly, it is clear that 
the Veteran knows that the RO erred in this regard and has 
not let the error frustrate his pursuit of the actual claim.    


FINDINGS OF FACT

1.  The RO received the Veteran's VA Form 21-526 (Veteran's 
Application for Compensation and Pension) in May 1976, but 
there is no information therein to infer that the Veteran 
intended such document to represent a claim for service 
connection.  

2.  On May 14, 1993, the Veteran submitted documents, which, 
collectively, may be construed as an informal claim for 
service connection for a psychiatric disorder.

3.  The RO granted this claim by rating decision dated July 
1999, effective from May 14, 1993.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 14, 1993, for a grant of service connection for 
schizoaffective disorder, are not met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim.  The Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007).

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to obtain in support of the Veteran's claim, but all records 
necessary to decide this claim are already in the claims 
file.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO 
did not afford the Veteran a VA examination because, again, 
the claims file includes all evidence needed to decide this 
claim.  In such a case, pertinent statutory provisions do not 
mandate affording a claimant a VA examination.  38 U.S.C.A. § 
5103A(d) (West 2002).

II.  Analysis 

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2009).

The Veteran contends that the May 1976 claim was actually one 
for service connection for psychotic depression, or in the 
alternative, that the RO had a duty to consider entitlement 
to service connection consider entitlement to service 
connection, even if the claim was only for pension.

In May 1976, as alleged, the RO received from the Veteran a 
VA Form 21-526 (Veteran's Application for Compensation and 
Pension).  Under the heading, "Nature and History of 
Disabilities", the Veteran noted two conditions: a traumatic 
injury to the left side of his face (gunshot) and psychotic 
depression.  He then crossed out boxes 27 through 29, which, 
according to the form, are not to be completed unless the 
claimant is claiming compensation for a disability incurred 
in service.  Those portions of the application asked for 
information pertaining to in-service treatment, treatment 
before during or since service, and anyone knowing facts 
pertaining to the injury.  The Veteran completed all portions 
of the form that pertained to employment and income.  

Thereafter, in June 1976, and based on the May 1976 
application, the RO denied the Veteran pension benefits.  The 
RO provided the Veteran notice of this decision and his 
appellate rights with regard to the decision, but the Veteran 
did not appeal it to the Board.  He also did not mention the 
RO's failure to consider the May 1976 application a claim for 
service connection.  

The provisions of 38 C.F.R. § 3.151(a) (2009), provide that 
"[a] claim by a veteran for compensation may be considered 
to be a claim for pension; and a claim by a veteran for 
pension may be considered a claim for compensation."

VA; however, "is not automatically required to treat every 
compensation claim as also being a pension claim."  Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997).  Instead, VA "has to 
exercise discretion under 38 C.F.R. § 3.151(a) in accordance 
with the contents of the application and the evidence in 
support of it.  Id. (citing Willis v. Brown, 6 Vet. App. 433, 
435 (1994) (the operative word "may" in the regulation 
clearly indicates discretion)).

Here the Veteran completed only the parts of the form 
indicating an intent to apply for pension and crossed out the 
portions pertaining to a claim for compensation.  He reported 
only a post-service accident and post-service treatment.  
There was no evidence or allegation that the reported 
psychotic depression was in any way related to service.

Thus, the evidence is against a finding that the May 1976 
claim was one for service connection, or that the claim for 
pension should have been construed as one for compensation.

The RO next received correspondence from the Veteran in March 
1993, when he submitted an informal claim for service 
connection for a left jaw injury.  The Veteran did not 
mention a psychiatric disorder.  This claim may therefore not 
be considered a claim for service connection for such a 
disorder.
  
On May 14, 1993, the Veteran submitted documents, which, 
collectively, may be construed as an informal claim for 
service connection for a psychiatric disorder.  The RO 
granted this claim by rating decision dated July 1999, 
effective from May 14, 1993.

In the absence of evidence of a claim for service connection 
for a psychiatric disorder filed prior to May 14, 1993, the 
Board concludes that the criteria for entitlement to an 
effective date prior to that date for a grant of service 
connection for a schizoaffective disorder are not met.  The 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

An effective date prior to May 14, 1993, for a grant of 
service connection for schizoaffective disorder, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


